             Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

PACSEC3, LLC,                                  )
     Plaintiff,                                )
                                               )       Civil Action No. 6:21-cv-00388
v.                                             )
                                               )
CISCO SYSTEMS, INC.,                           )       JURY TRIAL DEMANDED
     Defendant.                                )

           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           PacSec3, LLC (“PacSec”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent Nos. 6,789,190 (“the ‘190 patent”);

7,047,564 (“the ‘564 patent”); and, 7,523,497 (“the ‘497 patent”) (collectively referred to as the

“Patents-in-Suit”) by Cisco Systems, Inc.

     I.       THE PARTIES

     1.    Plaintiff PacSec3, LLC is a Texas Limited Liability Company with its principal place of

business located in Harris County, Texas.

     2. On information and belief, Cisco Systems, Inc. (“Cisco”) is a California Corporation. On

information and belief, CISCO sells and offers to sell products and services throughout Texas,

including in this judicial district, and introduces products and services that perform infringing

methods or processes into the stream of commerce knowing that they would be sold in Texas and

this judicial district. CISCO can be served with process through their Registered Agent, Prentice

Hall Corporation System, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218 or wherever they

may be found.

     II.      JURISDICTION AND VENUE




                                                   1
            Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 2 of 16




    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court also has original subject-matter jurisdiction over the entire action pursuant to

28 U.S.C. § 1332(a)(1) because Plaintiff is a limited liability company organized under the laws

of the State of Texas and Defendant is a California Corporation with a principal, physical place of

business at 300 East Tasman Dr. San Jose, CA 95134. The matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs.

    5. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    6. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.     INFRINGEMENT

    A. Infringement of the ’190 Patent




                                                    2
           Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 3 of 16




    7. On September 7, 2004, U.S. Patent No. 6,789,190 (“the ‘190 patent,” attached as Exhibit

A) entitled “PACKET FLOODING DEFENSE SYSTEM,” was duly and legally issued by the

U.S. Patent and Trademark Office. PacSec3, LLC owns the ‘190 patent by assignment.

    8. The ‘190 patent relates to a novel and improved manner and system of defense to a data

packet flood attack.

    9. CISCO offers for sale, sells and manufactures one or more firewall systems that infringes

one or more claims of the ‘190 patent, including one or more of claims 1-3, literally or under the

doctrine of equivalents. Defendant put the inventions claimed by the ‘190 Patent into service (i.e.,

used them); but for Defendant’s actions, the claimed-inventions embodiments involving

Defendant’s products and services would never have been put into service. Defendant’s acts

complained of herein caused those claimed-invention embodiments as a whole to perform, and

Defendant’s procurement of monetary and commercial benefit from it.

    10. Support for the allegations of infringement may be found in the following preliminary

table:

 Exemplary               Cisco Evidence
 Claim
 language
 A         packet
 flooding
 defense
 system for a
 network
 comprising a          Cisco Router Firewall Security: DoS Protection | Detecting DoS
 plurality of host
 computers,            Attacks (Page 24)
 routers,
 communication
 lines        and
 transmitted           Cisco DDoS Protection has a packet flooding defense system for a network comprising a plurality
 data packets,         of host computers, routers, communication lines and transmitted data packets.
 said     system

                                                    3
         Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 4 of 16



comprising: at
least      one
firewall, said
firewall
comprising:




                   A Cisco Guide to Defending Against Distributed Denial of Service
                   Attacks (Page 16)




…     hardware
and software
serving       to
control packet
transmission
between said
network and a
host computer
connected to
an      internal
network;




                   Classifying Network Traffic Using NBAR (Page 6)


                   The reference describes at least one firewall [Firewalls], said firewall comprising: hardware and
                   software serving to control packet transmission between said network and a host computer connected
                   to an internal network [Router X + Router Y].




                                                4
          Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 5 of 16




… means for
classifying
data packets
received       at
said firewall;,…




                     Classifying Network Traffic Using NBAR (Page 6)


means          for
associating a
maximum              The reference describes means for associating a maximum acceptable transmission rate with each
acceptable           class of data packet received at said firewall
transmission
rate with each
class of data
packet
received        at
said firewall;



                      CISCO DDOS PROTECTION SOLUTION—DELIVERING “CLEAN
                     PIPES” CAPABILITIES FOR SERVICE PROVIDERS AND THEIR
                     CUSTOMERS (Page 4)

means for said
firewall to find
information for
packets        it
receives
regarding the
path by which
said packets
came to said
firewall; and
                     A Cisco Guide to Defending Against Distributed Denial of Service Attacks
                     (Page 17)




                                                 5
          Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 6 of 16



                        The reference describes means for said firewall to find information for packets it receives regarding
                        the path by which said packets came to said firewall [enabling a router to verify the "reachability"
                        of the source address in packets being forwarded].

 whereby, said
 firewall    can
 use         said
 information to
 allocate     the
 transmission
 rate for each
 class    in    a
 desired way.

                        CISCO DDOS PROTECTION SOLUTION—DELIVERING “CLEAN
                        PIPES” CAPABILITIES FOR SERVICE PROVIDERS AND THEIR
                        CUSTOMERS (Page 6)



These allegations of infringement are preliminary and are therefore subject to change.

   11. CISCO has and continues to induce infringement. CISCO has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet)

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–3 of the ‘190 patent, literally or under the doctrine of

equivalents. Moreover, CISCO has known of the ‘190 patent and the technology underlying it

from at least the date of issuance of the patent.

   12. CISCO has and continues to contributorily infringe. CISCO has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet)

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–3 of the ‘190 patent, literally or under the doctrine of



                                                      6
          Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 7 of 16




equivalents. Moreover, CISCO has known of the ‘190 patent and the technology underlying it

from at least the date of issuance of the patent.

    13. CISCO has caused and will continue to cause PacSec3 damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’190 patent.

    B. Infringement of the ’564 Patent

    14. On May 16, 2006, U.S. Patent No. 7,047,564 (“the ‘564 patent”, attached as Exhibit B)

entitled “REVERSIBLE FIREWALL PACKET TRANSMISSION CONTROL SYSTEM,” was

duly and legally issued by the U.S. Patent and Trademark Office. PacSec3, LLC owns the ‘564

patent by assignment.

    15. The ‘564 patent relates to a novel and improved manner and system of defense to a data

packet flood attack.

    16. CISCO offers for sale, sells and manufactures one or more firewall systems that infringes

one or more claims of the ‘564 patent, including one or more of claims 1-6, literally or under the

doctrine of equivalents. Defendant put the inventions claimed by the ‘564 Patent into service (i.e.,

used them); but for Defendant’s actions, the claimed-inventions embodiments involving

Defendant’s products and services would never have been put into service. Defendant’s acts

complained of herein caused those claimed-invention embodiments as a whole to perform, and

Defendant’s procurement of monetary and commercial benefit from it.

    17. Support for the allegations of infringement may be found in the following preliminary

table:



 Exemplary          Cisco Evidence
 Claim
 language

                                                    7
          Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 8 of 16



A         packet
transmission
control system      The reference describes packet transmission control system for managing traffic between at
for managing        least two data networks, each of said networks comprising a plurality of host computers,
traffic between     communication lines and transmitted data packets,
at least two
data networks,
each of said
networks
comprising a
plurality of host
computers,
communication
lines        and
transmitted
data packets,
said     system
comprising:


                    Classifying Network Traffic Using NBAR (Page 6)


at least one
firewall, said
firewall
comprising:

hardware and
software
providing     a
non-redundant
connection
between said
networks and
                    A Cisco Guide to Defending Against Distributed Denial of Service
serving      to
control packet      Attacks (Page 16)
transmission
between said
networks;



means         for
classifying
data packets
received       at
said     firewall
related to the

                                                     8
          Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 9 of 16



consumption of
at least one
resource;




                     Classifying Network Traffic Using NBAR (Page 6)
                     The reference describes means for classifying data packets received at said firewall related to the
                     consumption of at least one resource [classifies all packets that are sent to the source of the HTTP
                     request].



means          for   The reference describes means for associating a maximum acceptable transmission rate with each class
associating a        of data packet received at said firewall
maximum
acceptable
transmission
rate with each
class of data
packet
received        at
said firewall;

                      CISCO DDOS PROTECTION SOLUTION—DELIVERING “CLEAN PIPES”
                     CAPABILITIES FOR SERVICE PROVIDERS AND THEIR CUSTOMERS
                     (Page 4)

means        for
limiting    the
transmission
rate from the
firewall to the
maximum
acceptable
transmission
rate for each
class of data
packet; and          A Cisco Guide to Defending Against Distributed Denial of Service Attacks (Page
                     17)

                     The reference describes means for limiting the transmission rate from the firewall to the maximum
                     acceptable transmission rate for each class of data packet [Unicast Reverse Path Forwarding (uRPF) to
                     help limit malicious traffic flows occurring on a network].




                                                         9
          Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 10 of 16



 whereby,
 packet flooding
 and other over
 usage       type
 distributed
 denial         of
 service attacks
 cannot        be
 effectively         CISCO DDOS PROTECTION SOLUTION—DELIVERING “CLEAN PIPES”
 launched            CAPABILITIES FOR SERVICE PROVIDERS AND THEIR CUSTOMERS
 through said
                     (Page 6)
 non-redundant
 connection.         The reference describes packet flooding and other over usage type distributed denial of service attacks
                     cannot be effectively launched through said non-redundant connection [classify packets directed to the
                     CPU and allows rate limiting of the classified traffic to manage the traffic flow].




    These allegations of infringement are preliminary and are therefore subject to change.

    18. CISCO has and continues to induce infringement. CISCO has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet)

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–6 of the ’564 patent, literally or under the doctrine of

equivalents. Moreover, CISCO has known of the ’564 patent and the technology underlying it

from at least the date of issuance of the patent.

    19. CISCO has and continues to contributorily infringe. CISCO has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet)

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–6 of the ‘564 patent, literally or under the doctrine of

equivalents. Moreover, CISCO has known of the ‘564 patent and the technology underlying it

from at least the date of issuance of the patent.

                                                         10
         Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 11 of 16




    20. CISCO has caused and will continue to cause PacSec3 damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’564 patent.

    C. Infringement of the ‘497 Patent

    21. On April 21, 2009, U.S. Patent No. 7,523,497 (“the ‘497 patent”, attached as Exhibit C)

entitled “PACKET FLOODING DEFENSE SYSTEM,” was duly and legally issued by the U.S.

Patent and Trademark Office. PacSec3, LLC owns the ‘497 patent by assignment.

    22. The ’497 patent relates to a novel and improved manner and system of defense to a data

packet flood attack.

    23. CISCO offers for sale, sells and manufactures one or more firewall systems that infringes

one or more claims of the ‘497 patent, including one or more of claims 1-18, literally or under the

doctrine of equivalents. Defendant put the inventions claimed by the ‘497 Patent into service (i.e.,

used them); but for Defendant’s actions, the claimed-inventions embodiments involving

Defendant’s products and services would never have been put into service. Defendant’s acts

complained of herein caused those claimed-invention embodiments as a whole to perform, and

Defendant’s procurement of monetary and commercial benefit from it.

    24. Support for the allegations of infringement may be found in the following preliminary

table:

 Exemplary        Cisco Evidence
 Claim
 language
 A method of
 providing
 packet
 flooding
 defense for a
 network
 comprising a
 plurality of

                                                11
        Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 12 of 16



host              Cisco Router Firewall Security: DoS Protection | Detecting DoS
computers,
routers,          Attacks (Page 24)
communicatio
n lines and
transmitted
data packets,
said method       Cisco DDoS Protection has a method of providing packet flooding defense for a network
comprising        comprising a plurality of host computers, routers, communication lines and transmitted data
the steps of:     packets.

determining a
path by which
data packets
arrive at a
host computer
via packet
marks
provided by
routers
leading to said
host
computer;
                  QoS: Classification Configuration Guide, Cisco IOS XE
said path
comprising all    Everest (Page 17)
routers in said
network via
which said
packets are       The reference describes determining a path by which data packets arrive at a host computer via
routed to said    packet marks provided by routers leading to said host computer [packet marking by which
computer;         users can differentiate packets based on the designated markings].




                  Classifying Network Traffic Using NBAR (Page 6)
                  The reference describes said path comprising all routers in said network via which said packets
                  are routed to said computer [Router Y is the NBAR-enabled router].




                                                      12
        Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 13 of 16



classifying
data packets
received at
said host
computer into
wanted data
packets and
unwanted
data packets
by path;


                 CISCO DDOS PROTECTION SOLUTION—DELIVERING “CLEAN
                 PIPES” CAPABILITIES FOR SERVICE PROVIDERS AND THEIR
                 CUSTOMERS (Page 6)



                 The reference describes classifying data packets received at said host computer into wanted
                 data packets and unwanted data packets by path [classifies malicious packets based on access
                 lists, BGP community lists, and BGP autonomous system (AS) paths, which are sent by a
                 triggering device].



associating a
maximum
acceptable
processing
rate with each
class of data
packet
received at
said host
computer; and
                  CISCO DDOS PROTECTION SOLUTION—DELIVERING “CLEAN
                 PIPES” CAPABILITIES FOR SERVICE PROVIDERS AND THEIR
                 CUSTOMERS (Page 4)



                 The reference describes associating a maximum acceptable processing rate with each class of
                 data packet received at said host computer [traffic patterns compared with the baseline of
                 normal traffic. Any differences in traffic patterns that exceed a threshold trigger an alarm].

allocating a
processing
rate less than
or equal to


                                                      13
         Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 14 of 16



 said maximum
 acceptable
 processing      CISCO DDOS PROTECTION SOLUTION—DELIVERING “CLEAN
 rate for        PIPES” CAPABILITIES FOR SERVICE PROVIDERS AND THEIR
 unwanted
                 CUSTOMERS (Page 6)
 data packets.
                 The reference describes packet flooding and other over usage type distributed denial of service
                 attacks cannot be effectively launched through said non-redundant connection [classify packets
                 directed to the CPU and allows rate limiting of the classified traffic to manage the traffic flow].




These allegations of infringement are preliminary and are therefore subject to change.

   25. CISCO has and continues to induce infringement. CISCO has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet)

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–18 of the ‘497 patent, literally or under the doctrine of

equivalents. Moreover, CISCO has known of the ‘497 patent and the technology underlying it

from at least the date of issuance of the patent.

   26. CISCO has and continues to contributorily infringe. CISCO has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet)

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–18 of the ‘497 patent, literally or under the doctrine of

equivalents. Moreover, CISCO has known of the ‘497 patent and the technology underlying it

from at least the date of issuance of the patent.

   27. CISCO has caused and will continue to cause PacSec3 damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ‘497 patent.

   IV.     JURY DEMAND

                                                       14
         Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 15 of 16




        PacSec3 hereby requests a trial by jury on issues so triable by right.

   V.      PRAYER FOR RELIEF

WHEREFORE, PacSec3 prays for relief as follows:

 a.     enter judgment that Defendant has infringed the claims of the ‘190 patent, the ‘564 patent

        and the ‘497 patent through selling, offering for sale, manufacturing, and inducing others

        to infringe by using and instructing to use at least the Cisco DDOS Protection Solution,

        and perhaps other firewall/DDOS protection systems;

 b.     award PacSec3 damages in an amount sufficient to compensate it for Defendant’s

        infringement of the Patents-in-Suit in an amount no less than a reasonable royalty or lost

        profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

        § 284;

 c.     award PacSec3 an accounting for acts of infringement not presented at trial and an award

        by the Court of additional damage for any such acts of infringement;

 d.     declare this case to be “exceptional” under 35 U.S.C. § 285 and award PacSec3 its

        attorneys’ fees, expenses, and costs incurred in this action;

 e.     declare Defendant’s infringement to be willful and treble the damages, including attorneys’

        fees, expenses, and costs incurred in this action and an increase in the damage award

        pursuant to 35 U.S.C. § 284;

  f.    a decree addressing future infringement that either (i) awards a permanent injunction

        enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

        subsidiaries, and those in association with Defendant from infringing the claims of the

        Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

        an amount consistent with the fact that for future infringement the Defendant will be an

                                                 15
      Case 6:21-cv-00388-ADA Document 1 Filed 04/21/21 Page 16 of 16




     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award PacSec3 such other and further relief as this Court deems just and proper.



                                           Respectfully submitted,

                                           Ramey & Schwaller, LLP

                                           /s/William P. Ramey
                                           William P. Ramey, III
                                           Texas Bar No. 24027643
                                           5020 Montrose Blvd., Suite 800
                                           Houston, Texas 77006
                                           (713) 426-3923 (telephone)
                                           (832) 900-4941 (fax)
                                           wramey@rameyfirm.com

                                           Attorneys for PacSec3, LLC




                                              16
